
	
		II
		111th CONGRESS
		1st Session
		S. 2662
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Graham (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish Federal standards for the resolution of
		  health care malpractice claims, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Resolution of Medical
			 Liability Disputes Act of 2009.
		2.FindingsCongress finds that—
			(1)the health care
			 and insurance industries are industries affecting interstate commerce, and the
			 health care malpractice litigation systems throughout the United States affect
			 interstate commerce by contributing to the high cost of health care and
			 premiums for malpractice insurance purchased by health care providers;
			 and
			(2)the Federal
			 Government, as a direct provider of health care and as a source of payment for
			 health care, has a major interest in health care and a demonstrated interest in
			 assessing the quality of care, access to care, and the costs of care through
			 the evaluative activities of several Federal agencies.
			3.DefinitionsIn this Act:
			(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system established under
			 this Act that provides for the resolution of covered health care malpractice
			 claims in a manner other than through a civil action in Federal or State
			 court.
			(2)Covered health
			 care malpractice actionThe term covered health care
			 malpractice action means a civil action in which a covered health care
			 malpractice claim is made against a health care provider or health care
			 professional.
			(3)Covered health
			 care malpractice claimThe term covered health care
			 malpractice claim means a malpractice claim (excluding product liability
			 claims) relating to the provision of, or the failure to provide, health care
			 services involving a defendant covered health care professional or
			 provider.
			(4)Covered health
			 care professionalThe term covered health care
			 professional means an individual, including a physician, nurse,
			 chiropractor, nurse midwife, physical therapist, social worker, or physician
			 assistant—
				(A)who provides
			 health care services in a State;
				(B)for whom
			 individuals entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.), or enrolled for benefits
			 under part B of such Act (42 U.S.C. 1395j et seq.) comprise not less than 25
			 percent of the total patients of such professional, as determined by the
			 Secretary; and
				(C)who is required
			 by State law or regulation to be licensed or certified by a State a condition
			 for providing such services in the State.
				(5)Covered health
			 care providerThe term covered health care provider
			 means an organization or institution—
				(A)that is engaged
			 in the delivery of health care services in a State;
				(B)for which
			 individuals entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.), or enrolled for benefits
			 under part B of such Act (42 U.S.C. 1395j et seq.) comprise not less than 25
			 percent of the total patients of such organization or institution, as
			 determined by the Secretary; and
				(C)that is required
			 by State law or regulation to be licensed or certified by the State as a
			 condition for engaging in the delivery of such services in the State.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(7)StateThe
			 term State means each of the several States, the District of
			 Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
			 Northern Mariana Islands.
			4.Requirement for
			 initial resolution of action through alternative dispute resolution
			(a)In
			 general
				(1)State
			 casesA covered health care malpractice action may not be brought
			 in any State court during a calendar year unless the covered health care
			 malpractice claim that is the subject of the action has been initially resolved
			 under an alternative dispute resolution system certified for the year by the
			 Attorney General under section 6(a), or, in the case of a State in which such a
			 system is not in effect for the year, under the alternative Federal system
			 established under section 6(b).
				(2)Federal
			 diversity actionsA covered health care malpractice action may
			 not be brought in a Federal court under section 1332 of title 28, United States
			 Code, during a calendar year unless the covered health care malpractice claim
			 that is the subject of the action has been initially resolved under the
			 alternative dispute resolution system described in paragraph (1) that applied
			 in the State whose law applies in such action.
				(b)Initial
			 resolution of claims under ADRFor purposes of subsection (a), an
			 action is initially resolved under an alternative dispute
			 resolution system if—
				(1)the ADR reaches a
			 decision on whether the defendant is liable to the plaintiff for damages;
			 and
				(2)if the ADR
			 determines that the defendant is liable, the ADR reaches a decision regarding
			 the amount of damages assessed against the defendant.
				(c)Procedures for
			 filing actions
				(1)Notice of
			 intent to contest decision
					(A)In
			 generalNot later than 60 days after a decision is issued with
			 respect to a covered health care malpractice claim under an alternative dispute
			 resolution system, each party affected by the decision shall submit a sealed
			 statement to a court of competent jurisdiction, selected by the arbitrator,
			 indicating whether the party intends to contest the decision.
					(B)Sealed
			 statementsEach sealed statement submitted to a court under
			 subparagraph (A) shall remain sealed until the earlier of—
						(i)the
			 date on which all affected parties have submitted such statement; or
						(ii)the submission
			 deadline described in subparagraph (A).
						(2)Requirements
			 for filing actionA covered health care malpractice action may
			 not be brought by a party unless—
					(A)such party files
			 the action in a court of competent jurisdiction not later than 90 days after
			 the decision resolving the covered health care malpractice claim that is the
			 subject of the action is issued under the applicable alternative dispute
			 resolution system; and
					(B)any party has
			 filed the notice of intent required by paragraph (1).
					(3)Court of
			 competent jurisdictionFor purposes of this subsection, the term
			 court of competent jurisdiction means—
					(A)with respect to
			 actions filed in a State court, the appropriate State trial court; and
					(B)with respect to
			 actions filed in a Federal court, the appropriate United States district
			 court.
					(d)Legal effect of
			 uncontested ADR decisionA decision reached under an alternative
			 dispute resolution system that is not contested under subsection (c) shall, for
			 purposes of enforcement by a court of competent jurisdiction, have the same
			 status in the court as the verdict of a covered health care malpractice action
			 adjudicated in a State or Federal trial court.
			(e)Standard of
			 judicial reviewThe standard of judicial review of a claim filed
			 under subsection (c) shall be de novo.
			(f)Award of costs
			 and attorneys' fees after initial ADR resolution
				(1)In
			 generalIn the case of a covered health care malpractice action
			 brought in any State or Federal court after ADR, if the final judgment or order
			 issued (exclusive of costs, expenses, and attorneys' fees incurred after
			 judgment or trial) in the action is not more favorable to a party contesting
			 the ADR decision than the ADR decision, the opposing party may file with the
			 court, not later than 10 days after the final judgment or order is issued, a
			 petition for payment of costs and expenses, including attorneys' fees, incurred
			 with respect to the claim or claims after the date of the ADR decision.
				(2)Award of costs
			 and expensesIf the court finds, under a petition filed under
			 paragraph (1), with respect to a claim or claims, that the judgment or order
			 finally obtained is not more favorable to the party contesting the ADR decision
			 with respect to the claim or claims than the ADR decision, the court shall
			 order the contesting party to pay the costs and expenses of the opposing party,
			 including attorneys' fees, incurred with respect to the claim or claims after
			 the date of the ADR decision, unless the court finds that requiring the payment
			 of such costs and expenses would be manifestly unjust.
				(3)LimitationAttorneys'
			 fees awarded under this subsection shall be in an amount reasonably
			 attributable to the claim or claims involved, calculated on the basis of an
			 hourly rate of the attorney, which may not exceed that which the court
			 considers acceptable in the community in which the attorney practices law,
			 taking into account the attorney's qualifications and experience and the
			 complexity of the case. Attorneys' fees under this subsection may not
			 exceed—
					(A)the actual cost
			 incurred by the party for attorneys' fees payable to an attorney for services
			 in connection with the claim or claims; or
					(B)if no such cost
			 was incurred by the party due to a contingency fee agreement, a reasonable cost
			 that would have been incurred by the party for noncontingent attorneys' fees
			 payable to an attorney for services in connection with the claim or
			 claims.
					(g)ApplicabilityThe
			 requirements of this section shall apply only to each covered health care
			 malpractice claim arising out of an event (or events) occurring on or after the
			 date that is 270 days after the date of enactment of this Act.
			5.Basic
			 requirements for state alternative dispute resolution systemsThe alternative dispute resolution system of
			 a State meets the requirements of this section if the system—
			(1)applies to all covered health care
			 malpractice claims under the jurisdiction of the courts of such State;
			(2)requires that a written opinion resolving
			 the dispute be issued not later than 180 days after the date on which each
			 party against whom the claim is filed has received notice of the claim (other
			 than in exceptional cases for which a longer period is required for the
			 issuance of such an opinion), and that the opinion contain—
				(A)findings of fact
			 relating to the dispute; and
				(B)a description of
			 the costs incurred in resolving the dispute under the system (including any
			 fees paid to the individuals hearing and resolving the claim), together with an
			 appropriate assessment of the costs against any of the parties;
				(3)requires
			 individuals who hear and resolve claims under the system to meet such
			 qualifications as the State may require (in accordance with regulations of the
			 Attorney General);
			(4)is approved by
			 the State or by local governments in the State;
			(5)with respect to a
			 State system that consists of multiple dispute resolution procedures—
				(A)permits the
			 parties to a dispute to select the procedure to be used for the resolution of
			 the dispute under the system; and
				(B)if the parties do
			 not agree on the procedure to be used for the resolution of the dispute,
			 assigns a particular procedure to the parties;
				(6)provides for the
			 transmittal to the State agency responsible for monitoring or disciplining
			 health care professionals and health care providers of any findings made under
			 the system that such a professional or provider committed malpractice, unless,
			 during the 90-day period beginning on the date the system resolves the claim
			 against the professional or provider, the professional or provider brings an
			 action contesting the decision made under the system; and
			(7)provides for the
			 regular transmittal to the Administrator of the Agency for Healthcare Research
			 and Quality of information on disputes resolved under the system, in a manner
			 that assures that the identity of the parties to a dispute shall not be
			 revealed.
			6.Certification of
			 State systems; applicability of alternative Federal system
			(a)Certification
				(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act and periodically thereafter, the Attorney General, in consultation
			 with the Secretary, shall determine whether the alternative dispute resolution
			 systems of each State meet the requirements of this Act.
				(2)Basis for
			 certificationThe Attorney General shall certify the alternative
			 dispute resolution system of a State under this subsection for a calendar year
			 if the Attorney General determines under paragraph (1) that such system meets
			 the requirements of section 5.
				(b)Applicability
			 of alternative Federal system
				(1)Establishment
			 and applicabilityNot later than 270 days after the date of
			 enactment of this Act, the Attorney General, in consultation with the
			 Secretary, shall establish by rulemaking an alternative Federal ADR system for
			 the resolution of covered health care malpractice claims during a calendar
			 year, to be used for a calendar year in States that do not have an alternative
			 dispute resolution system that is certified under subsection (a) for such
			 year.
				(2)Requirements
			 for systemUnder the alternative Federal ADR system established
			 under paragraph (1)—
					(A)paragraphs (1),
			 (2), (6), and (7) of section 5 shall apply to claims brought under such
			 system;
					(B)the claims
			 brought under such system shall be heard and resolved by medical and legal
			 experts appointed as arbitrators by the Attorney General, in consultation with
			 the Secretary; and
					(C)with respect to a
			 State in which such system is in effect, the Attorney General may (at the
			 request of such State) modify the system to take into account the existence of
			 dispute resolution procedures in the State that affect the resolution of health
			 care malpractice claims.
					(3)Treatment of
			 States with alternative system in effectIf the alternative
			 Federal ADR system established under this subsection is applied with respect to
			 a State for a calendar year such State shall reimburse the United States, at
			 such time and in such manner as the Secretary may require, for the costs
			 incurred by the United States during such year as a result of the application
			 of the system with respect to the State.
				7.GAO study of
			 private litigation insuranceThe Comptroller General of the United States
			 shall—
			(1)undertake a study of the effectiveness of
			 private litigation insurance markets, such as those in the United Kingdom and
			 Germany, in providing affordable access to courts, evaluating the merit of
			 prospective claims, and ensuring that prevailing parties in loser
			 pays systems are reimbursed for attorneys' fees; and
			(2)not later than 270 days after the date of
			 enactment of this Act, submit to Congress a report describing the results of
			 such study.
			
